Citation Nr: 0201050	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bone degeneration 
(osteoporosis) of the jaw, secondary to service-connected 
pulmonary tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
January 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the claimed disability.  

In an October 2001 written statement, the veteran's 
representative raised the issue of entitlement to service 
connection for disability of the 8th cranial nerve as 
secondary to service-connected PTB.  The Board observes that 
there is no medical documentation reflecting impairment of 
the 8th cranial nerve of record.  Accordingly, this matter is 
referred to the RO for appropriate action.   


FINDING OF FACT

It has not been shown by competent evidence that the veteran 
has bone degeneration (osteoporosis) of the jaw that is 
related to service-connected PTB or treatment thereof.  


CONCLUSION OF LAW

Bone degeneration (osteoporosis) of the jaw is not 
proximately due to or the result of service-connected PTB.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records, including the service separation 
examination, show no findings of bone degeneration 
(osteoporosis) of the jaw.  Specifically, reports of dental 
survey dated in October 1954, March 1955 and August 1955 show 
that the veteran had varying degrees of calculus and at most 
mild periodontoclasia as well as a number of missing natural 
teeth and restorable carious teeth; periodontal scaling was 
undertaken in May 1955.  In October 1956, the veteran was 
seen for a painful tooth; no findings regarding the jaw were 
made.  Dental records dated in January 1957 from the 
Fitzsimons Army Hospital indicate that the veteran was a TB 
patient whose restorations were not charted.  There were no 
pertinent abnormalities noted.  

The veteran was hospitalized in April 1955 for primary 
atypical pneumonia.  During hospitalization, he received 
600,000 units of penicillin daily.

The service medical records also show that the veteran was 
hospitalized for moderately advanced PTB of the upper right 
lobe of the lung.  It was noted that a routine X-ray in 
August 1956 revealed a right upper lobe infiltration for 
which he was admitted for hospital evaluation.  He was placed 
on chemotherapy (600,000 units of penicillin daily for 8 
days); "Doctor's Orders" and "Nursing Notes and Treatment 
Record" dated in August and September 1956 also document 
what medications were prescribed.  Subsequently, the veteran 
was transferred to the Fitzsimons Army Hospital in October 
1956.  Physical examination showed that the veteran's teeth 
were in only a fair state of repair.  During hospitalization, 
he received isoniazid (300 milligrams daily) and PAS (12 
grams daily) from September 1956 to October 1956, and later 
in October he received streptomycin 
(1 gram daily).  His overall response to treatment was good.  
Doctor's Orders of record also document the veteran's medical 
regimen during this period.  

The veteran remained hospitalized after service separation at 
a VA facility in Wisconsin.  The associated medical records 
dated from January to April 1957 show that chemotherapy for 
PTB included streptomycin, isoniazid, and PAS.  During 
hospitalization, the veteran reported to the dental clinic 
for routine dental examination.  Oral examination and 
periapical roentgenograms revealed that he had missing teeth 
nos. 13, 18, 20 and 31; tooth no. 7 overlapping no. 8; 
gingivitis; calculus; temporary filling in tooth no. 19; and 
tooth no. 20 malposed.  Dental treatment was completed as 
authorized; there were no findings of bone degeneration of 
the jaw.  As for PTB, it was estimated that the veteran would 
require a year or possibly more of further hospitalization 
for treatment.  The diagnosis was PTB.  

A rating decision dated in February 1957 granted service 
connection for PTB, chronic, moderately advanced, active, at 
a rate of 100 percent, effective January 30, 1957.  A 
subsequent rating decision dated in May 1957 demonstrated 
decreasing percentage ratings for PTB over the years until 
the rating of 0 percent in April 1968.   

In February 1999, the veteran requested service connection 
for his lower jaw, including atrophy of the mandible and 
anterior maxilla in the upper jaw, which he claimed were 
related to his service-connected PTB or treatment thereof.  

A letter dated in May 1984 from FNP, DDS, indicates that the 
veteran had a 15-year history of being edentulous and had 
severe atrophy of the mandible.  The specific diagnosis was 
advanced atrophy of the mandible; the secondary diagnosis was 
temporomandibular joint internal derangement, bilaterally 
secondary to overclosure of the mandible and unserviceable 
dental prosthesis.  The October 1983 and June 1984 operative 
reports from this doctor are of record.  

Private medical statements dated in February 1997 from MDC, 
DDS, indicates that the veteran had a combination syndrome, 
where a lower anterior implant supported prosthesis that 
provided excessive loading to the anterior maxilla, causing 
severe atrophy.  There was no opinion as to etiology.  

A letter dated in May 1998 from PW, MD, shows that he saw the 
veteran with regard to his very severely resorbed maxilla.  
The general appearance of the jaws was noted to be overall 
osteoporotic.  Additionally, it was noted that the veteran 
had apparently lost 2 inches in his height in recent years.  
In August 1998, this same doctor stated that the veteran had 
end-stage maxillary atrophy.  A June 2000 letter from this 
doctor advised that the veteran required treatment for this 
disorder.  This doctor's treatment records are associated 
with the claims file.  

A letter dated in February 1999 from AFA, DDS, indicates that 
the veteran had been his patient since March 1984.  The 
veteran currently had very little if any maxillary anterior 
ridge remaining.  

An April 1999 letter from MYH, MD, advises that 
reconstructive surgery of the veteran's maxilla was 
recommended.  

The veteran was afforded a VA examination in May 1999.  The 
examiner noted that the veteran was initially diagnosed with 
advanced atrophy of the mandible in approximately 1984.  His 
past medical history was significant for an 18-month therapy 
for PTB, which was diagnosed in 1956.  The veteran gave no 
history of osteoporosis or abnormalities of calcium 
metabolism.  He reported that he had lost approximately 2 
inches in height over the past several years.  The 
impressions were end stage maxillary atrophy; status post 
mandibular ridge augmentation secondary to mandibular 
atrophy; and osteoporosis of the maxilla and mandible.  

The examiner provided in a discussion section that the 
veteran, having been diagnosed and treated for PTB in 1956, 
felt that the medications which he was required to take for 
those 18 months may have led to the development of maxillary 
mandibular atrophy.  Chemotherapeutic agents used for PTB 
first began in 1943, including streptomycin.  Further 
developments produced p-aminosalicylic acid in 1949, 
isoniazid in 1952, and pyrazinamide in 1954.  Cycloserine 
began in 1953, and it was not until 1962 that C Thembutol 
came into used; in 1963, Rifampin began being used.  The 
veteran was unsure about which medication he had taken.  
Research of the side effects associated with all of the above 
medications did not reveal any known impairment of calcium 
absorption or utilization.  No reference to osteoporosis, 
either generalized or locally, was found.  The examiner found 
no discernible basis to link the veteran's development of 
mandibular and maxillary atrophy to his use of 
antituberculosis medications in 1956.  

The veteran and his spouse provided testimony at a hearing in 
October 2001.  The veteran's spouse recalled that when the 
veteran would go to the dentist, the dentist would note how 
the veteran's teeth were loosening for some unknown reason, 
since the teeth were "good."  Hearing transcript (T.), 4.  
The veteran recalled taking medication for PTB for 2 years.  
He also testified that a doctor first told him that his bone 
degeneration was related to PTB about 2-4 years ago.  T. 6-7.     

Criteria

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his service connection 
claims, and specifically addressed the applicability of the 
VCAA by correspondence dated in February 2001.  Subsequently, 
the RO received essentially duplicative evidence from the 
veteran.  Accordingly, a supplemental statement of the case 
was not necessary.  38 C.F.R. § 19.31 (2001).   During the 
pendency of the appeal, the veteran was accorded an 
examination in relation to this case, and the veteran and his 
spouse had the opportunity to testify at a personal hearing.  
Further, the RO attempted to procure all available relevant 
evidence.  At the time of the veteran's hearing, the 
veteran's representative suggested that another attempt be 
made for obtaining possible service medical records.  T. 5.  
The Board does not find that this attempt is necessary, given 
that the service medical records in the claims file document 
the veteran's medication regimen, including at Fitzsimons 
Army Hospital.  Additionally, the record contains the 
immediate post-service hospital report that references the 
medications provided.  

During his hearing, the veteran also referred to having had 
treatment by a private dentist about 9 years after service.  
T. 12-13.  However, the veteran also stated that the doctor 
had been "pretty old" at the time, and would likely be out 
of practice.  Additionally, there is no indication that these 
records relate the claimed disorder to PTB, as the veteran 
testified that he was first told of such a connection about 
2-4 years ago.  T. 7.  Therefore, the Board does not find 
that an attempt to obtain these records is necessary.  See 
Counts v. Brown, 6 Vet. App. 473 (1994) (When there is no 
showing of the relevance of outstanding records, there is no 
duty to assist).  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).




Analysis

The veteran contends that treatment for his PTB led to bone 
degeneration of the jaw.  It is noted that the post service 
medical records show a diagnosis of this disorder many years 
after service.  Consequently, the determinant issue in this 
case is whether the veteran's current condition is 
attributable to the service-connected PTB.  This is a 
question of medical etiology; therefore, competent medical 
evidence is required.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran testified that he was first told by a doctor 
about 2-4 years ago that his bone degeneration was related to 
his PTB treatment.  T. 6-7.  As to these recollections by the 
veteran, the Board notes that the Court has found that such 
an assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, the veteran's memories of what was purportedly 
told to him by a doctor may not constitute competent medical 
evidence.  

Significantly, the RO and the veteran obtained and submitted 
the medical treatment records and statements from the 
veteran's doctors during the time period discussed above.  
Upon review of these documents, however, the Board does not 
find any statement from a medical doctor etiologically 
relating the veteran's PTB to his claimed complaints or 
disorders.  Within the private medical records of the various 
doctors and specialists, there is not a medical nexus 
statement.  Thus, this evidence is not supportive of the 
veteran's claim.  

The veteran was also afforded a VA examinations in May 1999 
for the purpose of obtaining a medical nexus opinion.  The 
examiner was aware of a list of the medications used to treat 
PTB, but it was pointed out that the side effects from any of 
the possible treatments did not include bone degeneration or 
osteoporosis.  The examiner concluded that there was no 
discernable basis to link the veteran's claimed disabilities 
to the use of antituberculosis medications.  Consequently, 
this evidence is not supportive of the veteran's claim.   

In sum, there is no competent medical evidence of a nexus 
between service-connected PTB and the veteran's post-service 
bone degeneration of the jaw.  The only evidence relating the 
current condition to PTB consists of statements and testimony 
from the veteran and his spouse.  The evidence does not 
establish that the veteran or his spouse possesses a 
recognized degree of medical knowledge; therefore, those 
opinions as to medical diagnoses and/or causation are not 
competent.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent the 
presentation of competent medical evidence between the bone 
degeneration of the jaw and PTB or treatment thereof, the 
veteran's claim must be denied.  


ORDER

Service connection for bone degeneration (osteoporosis) of 
the jaw, secondary to service-connected pulmonary 
tuberculosis (PTB), is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

